           Case 1:13-cr-00539-PGG Document 76 Filed 04/15/19 Page 1 of 2




April 15, 2019                                                              Orrick, Herrington & Sutcliffe LLP
                                                                            51 West 52nd Street
Via ECF                                                                     New York, NY 10019-6142
                                                                            +1 212 506 5000
                                                                            orrick.com
The Honorable Paul G. Gardephe
United States District Court
Southern District of New York                                               Gregory Morvillo
40 Foley Square, Courtroom 705
                                                                            E gmorvillo@orrick.com
New York, New York 10007                                                    D +1 212 506 3552
                                                                            F +1 212 506 5151


Re:       United States v. Richard Lee, No. 13-cr-00539 (PGG)

Dear Judge Gardephe:

       I write as counsel to defendant Richard Lee to request an adjournment of Mr. Lee’s
sentencing in the above-referenced matter.

        As the Court is aware, Mr. Lee’s motion to withdraw his guilty plea is pending before the
Court. (ECF Dkt. Nos. 42, 46-47). On February 25, 2019, the Court issued a scheduling order
requiring Mr. Lee to file his sentencing submission tomorrow on April 16, 2019, and to appear
for sentencing on April 30, 2019. (ECF Dkt. No. 75).

        Neither defense counsel nor the government believes that the parties should proceed to
sentencing when the underlying predicate for Mr. Lee’s guilty plea remains in question.
Moreover, requiring Mr. Lee to file his sentencing submission will cause Mr. Lee and the
government to spend time and resources that may not be necessary, and Mr. Lee will
unavoidably have to take positions that may later disadvantage him depending on the Court’s
decision with respect to his motion to withdraw. Finally, the presentence investigation report,
which the Court and counsel received on January 5, 2018, makes clear that there are still
numerous unresolved issues concerning the scope of relevant conduct and the correct gain
calculation that may require a Fatico hearing in the event the Court denies Mr. Lee’s motion.

       For these reasons, we request that the Court adjourn Mr. Lee’s sentencing until July 30,
2019, or until such a date that the Court has had the opportunity to decide the pending
withdrawal motion. I have conferred with Assistant United States Attorney Drew Johnson
Skinner who informed me that the government does not object to this request.


                                        *       *       *
         Case 1:13-cr-00539-PGG Document 76 Filed 04/15/19 Page 2 of 2




Honorable Paul G. Gardephe
April 15, 2019
Page 2

        We are available at the Court’s convenience should it wish to discuss this matter or any
related issue.

                                             Respectfully submitted,

                                             ORRICK, HERRINGTON & SUTCLIFFE, LLP


                                             BY:     /s/ Gregory Morvillo
                                                   Gregory Morvillo


cc:    AUSA Drew Johnson Skinner (via ECF)
